Case 1:13-cv-00307-EGB Document 182 Filed 07/02/19 Page 1 of 4

IN THE UNITED STATES COURT OF FEDERAL CLAIMS

 

LARRY GOLDEN, Case No: 19-104C
Plaintiff,
Judge: Eric G. Bruggink
V.
UNITED STATES, June 29, 2019
Defendant.

 

 

Plaintiff?s Motion for a “Stay in Case No. 13-307C

Plaintiff is seeking a “Stay” in Case No. 13-307C for the following reasons:

Plaintiff is considering filing a petition at the Patent Office (under the
Administrative Procedures Act) to withdraw / unwind the cancellation certificate
regarding the independent claims 11, 74, & 81 of the Plaintiff's RE43,990 patent.
The Return Mail, Inc. v. United States Postal Service decision was based on
“subject matter jurisdiction,” which means it is Supreme Court law now that the
entire action against Plaintiff's patent was outside of the Agency’s statutory
authority. The “cure” will be to ask them to nuke the resulting certificate.

Plaintiff is considering filing an appeal at the United States Court of Appeals
for the Federal Circuit in case no. 19-104C. “NOTE: As to appeal to the United
States Court of Appeals for the Federal Circuit, 60 days from this date, see RCFC
58.1, re number of copies and listing of all plaintiffs. Filing fee is $505.00”
(Judgement in Case No. 19-104C; Dkt. No. 13: filed 05/15/2019).

ben % ny
Jul, © LUN
Case 1:13-cv-00307-EGB Document 182 Filed 07/02/19 Page 2 of 4

Defendant (Government) has been granted leave. “... undersigned
Government counsel plans to take leave from mid-August to early September to
assist with a newborn child. During that time, the undersigned expects to be
generally unavailable” (Case No. 13-307C; Dkt. No. 172: filed 05/30/2019),

Plaintiff has asked the Defendant (Government) if they would oppose a
“Stay” in this case. “[w]e will not oppose a motion to stay the Court of Federal
Claims case pending resolution of your contemplated petition to the USPTO” (e-

mail correspondence received from Mr. Kim on June 27, 2019)

Respectfully submitted,

S/ tn

 

Larry Golgén (

Plaintiff, Pro Se

740 Woodruff Rd., #1102
Greenville, South Carolina 29607
atpg-tech@charter.net
Case 1:13-cv-00307-EGB Document 182 Filed 07/02/19 Page 3 of 4

CERTIFICATE OF SERVICE

I hereby certify that a true copy of the foregoing “Plaintiff's Response to
Order to respond to the Government’s Motion for Claim Construction” was sent on

June 29, 2019 via U.S. Postal service “priority mail”, to:

NICHOLAS J. KIM

Trial Attorney

Commercial Litigation Branch

Civil Division

Department of Justice

Washington, DC 20530

Email: Nicholas.J.Kim@USDOJ. gov
Telephone: (202) 616-8116
Facsimile: (202) 307-0345

 
 

 

‘PeAesad SIUBH IIV f£107 Aine feD1Asag IF3SOd "S'N © 4E1dg “aIesa 104

| : 30U SI Bulbe: D
| Aeuw asnsip S}USWdIYs |, ssardxy HEW Aydolg Bulpuas Ul @sn JO AJajos papiaold s | buibeysed sis “me; JE48paj Jo uc

1 PUP @SIIAlas [23S0g *S'p BY} Jo Aytado

US POSTAGE AND FEES PAID

PM EXPRESS.
Jun 29 2019

; Mailed from ZIP 29681
PME Flat Rate Env

 

CID: 174819
CommercialPlusPrice 071V01329339

PRIORITY MAIL EXPRESS 2—DAY
Zak WOODRUSY RID APT 1102 [coo | 0007

GREENVILLE SC 29607

 

 

Shipped using PostalMate®
Pky:419668

PRIORITY MAIL EXPRESS
POSTAGE REQUIRED

 

 

NO SUNDAY OR HOLIDAY DELIVERY
SIGNATURE REQUIRED

SHIP TO:

US COURT OF FEDERAL CLAIMS CASE NO. 13—307¢ JUD
HOWARD T MARKEY NATIONAL COURT BLDG

717 MADISON PLACE NW

WASHINGTON DC 20439-0001

 

USPS SIGNATURE TRACKING #

 

  

 

 

 

t+
—
oO
t+
®
o
©
oO
©
a
a
N
Oo
—
NR
oO
TC
&
re
N
©
od
—)
Cc
®
=
=)
oO
oO
QA
ao
O
HW
M
©
oO
(o)
st
>
2
oO
Be!
ao
®
Yn
©
O

 

 

x
yj
YH
© |
Si
&
=<
i. 9481 7102 0088 3136 8176 32
uv)
Ti
«x cra UPS Terms, a rs of limitation of fability, Where allowed by law, shipper a
|
|
|. é
aH ae
Spe ee
ae | k. x = =
-!
e wal Y) = 6a
Sy al Wi aT IHTOD Stl z- wu
any LU: pamompy | Sse
= | oO se > }  yuaTa SL 40 30182 Coa
a qM@: | eRe
n FIN? Gea uu
2 O EK i G10 © boa (ry
a ess 0. tt | ar asa me
| amy AEE GOs
© | a= seb | canaoze | 98
ay *« c lL zou
| a* us SS pr
O°
rete

 

 
 
